t c memo united_states tax_court ries enterprises inc petitioner v commissioner of internal revenue respondent docket no filed date mark eldridge an officer for petitioner david weiner john q walsh jr and elizabeth a carlson for respondent memorandum opinion kroupa judge respondent determined a dollar_figure deficiency in petitioner’s federal excise_tax under sec_4979a for respondent further mr eldridge is acting in his capacity as vice president of petitioner all section references are to the internal_revenue_code code in effect for continued determined that petitioner was liable for additions to tax of dollar_figure and dollar_figure for the same year under sec_6651 and respectively we are asked to decide whether petitioner owes the federal excise_tax and the additions to tax for we hold that petitioner does background the parties submitted this case fully stipulated pursuant to rule and the facts are so found the stipulation of facts and its accompanying exhibits are incorporated by this reference petitioner’s principal_place_of_business at the time it filed the petition was rockwell iowa i petitioner john ries an integral player in the controversy before us incorporated petitioner in to engage in the rental and leasing business in the same year continued the year in issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated respondent had also determined deficiencies in petitioner’s federal excise_tax under sec_4975 for each of through and additions to tax under sec_6651 and with respect to each of those years respondent has since conceded that petitioner is not liable for the sec_4975 excise_tax or the related additions to tax under sec_6651 and for through mr ries first organized john ries excavating lc limited as a limited_liability_company years later mr ries merged limited with and into ries continued petitioner elected to be treated as an s_corporation consonant with this election in petitioner filed a form_1120s u s income_tax return for an s_corporation and did not pay federal_income_tax petitioner had two classes of stock outstanding at the time it elected to be treated as an s_corporation ii the plan petitioner decided to sponsor an employee_stock_ownership_plan plan in petitioner was the employer sponsor of the plan and managed the plan’s assets through a_trust trust mr ries served as the sole trustee of the trust continued enterprises inc ries thereby creating petitioner the surviving corporation this fact affects petitioner’s eligibility to elect to be taxed as an s_corporation for and is discussed later before merging with ries limited had adopted the john ries excavating lc employee_stock_ownership_plan limited esop ries had likewise adopted an employee stock_option plan ries esop in petitioner merged the limited esop with the ries esop and thereby formed the plan the trust was originally formed as a component of the limited esop after limited merged with ries petitioner decided to have the trust manage the plan’s assets the plan was initially funded with a dollar_figure loan loan the trust used the loan proceeds to purchase petitioner’s stock which was used as security for the loan and held by the trust in a suspense_account the plan incorporated the anti-abuse requirements of sec_409 because the trust held stock of petitioner an s_corporation in particular sec_4 of the plan provided no portion of the trust fund attributable to or allocable in lieu of company stock in an s_corporation may during a nonallocation_year accrue or be allocated directly or indirectly under any plan maintained by the employer meeting the requirements of code sec_401 for the benefit of any disqualified_person the plan defined trust fund to mean the trust assets company stock to mean the stock of petitioner and employer to mean petitioner during the trust owned of petitioner’s common_stock mr ries and his wife owned the rest the plan allocated shares of petitioner’s stock to mr ries in at that time petitioner was treating the plan as a qualified_plan under sec_401 and before merging with ries limited lent dollar_figure to the trust petitioner assumed this obligation in the plan before being amended defined company stock to mean the stock of limited and employer to mean limited after limited merged with and into ries and the limited esop merged with and into the ries esop petitioner assumed limited’s role under the plan the trust as tax exempt under sec_501 in the trust made or was credited with making a dollar_figure payment to petitioner toward the loan the trust then released from the suspense_account shares of petitioner’s stock all of which were allocated to mr ries mr ries was petitioner’s sole employee and the plan’s sole participant respondent determined in the deficiency_notice that the trust had violated sec_409 for by releasing petitioner’s shares from the suspense_account and allocating them to mr ries respondent therefore concluded that petitioner owed excise_tax of dollar_figure under sec_4979a respondent also determined in the deficiency_notice that petitioner was liable for additions to tax under sec_6651 and b because it neither paid excise_tax for nor filed a form_5330 petitioner timely filed a petition discussion we are asked to address whether the plan violated the anti-abuse provisions of sec_409 by allocating shares of petitioner’s stock to mr ries--the plan’s sole participant and petitioner’s sole employee we first address whether the plan was an employee stock_option plan or esop we then address whether the plan respondent prepared a substitute for return for petitioner’ sec_2002 form_5330 return of excise_taxes related to employee benefit plans see sec_6020 violated sec_409 and as a consequence whether petitioner owes federal excise_tax under sec_4979a and additions to tax under sec_6651 and dollar_figure petitioner’s sole argument is that the plan was not an esop for and therefore it cannot be subject_to the excise_tax under sec_4979a because only an esop can violate sec_409 respondent contends that petitioner is liable for the excise_tax under sec_4979a because the plan was an esop until it violated sec_409 we agree with respondent i whether the plan was an esop in we begin with a brief discussion of esops and the limits congress placed on their ownership of stock in s_corporations generally an esop is a defined_contribution_plan that allows an employee to own stock in a corporate employer an esop may be a stock_bonus_plan or a stock bonus and a money purchase plan both of which are exempt from federal_income_tax under sec_401 sec_4975 the sec_4979a excise_tax is part of chapter of the code a notice_of_deficiency may include any_tax imposed by chapter sec_6212 a taxpayer may file a petition with this court for redetermination of a deficiency set forth in a notice_of_deficiency sec_6213 respondent sent petitioner a notice_of_deficiency and petitioner timely filed a petition accordingly we have jurisdiction to hear this case before esops were prohibited from owning stock in s_corporations in congress removed this restriction see small_business job protection act of pub_l_no sec a stat pincite amending sec_1361 and c in congress further relaxed the rules relating to esops by exempting esops from unrelated_business_income_tax see taxpayer_relief_act_of_1997 pub_l_no sec a stat pincite adding sec_512 these changes made available to small_business owners significant tax and other advantages responding to perceived abuses congress in enacted sec_409 which generally limits the tax benefits available through an esop that owns stock of an s_corporation unless the esop provides meaningful benefits to rank-and-file employees see economic_growth_and_tax_relief_reconciliation_act_of_2001 pub_l_no sec stat pincite see also h_r rept no pincite u s c c a n there are significant tax consequences when an esop violates the sec_409 requirements for one an excise_tax equal to of the total prohibited_allocation is imposed sec_4979a furthermore the esop will not satisfy the requirements of sec_4975 and will cease to qualify as an esop we now address whether the plan qualified as an esop for petitioner argues that the plan did not qualify as an esop for two reasons petitioner begins each argument with the definition of an esop petitioner notes that for the plan to qualify as an esop it must meet the requirements under sec_409 sec_409 and if applicable sec_409 sec_409 and sec_664 sec_4975 emphasis added petitioner notes the test under sec_4975 is conjunctive and argues that the plan cannot qualify as an esop because it did not meet the requirements of both sec_409 and n petitioner first argues that the plan did not meet the requirements of sec_409 petitioner claims that the plan did not contain the restriction required by sec_409 and therefore the plan does not meet the definition of an esop under sec_4975 in stark contrast to petitioner’s argument sec_4 of the plan does in fact track the requirements of sec_409 accordingly petitioner’s theory lacks merit petitioner next argues that the plan did not meet the requirements of sec_409 which petitioner wrongly assumes to apply to the plan sec_409 applies to an esop to which sec_1042 also applies sec_1042 provides generally that a taxpayer may elect to defer recognition of the gain from a sale of stock to an esop in certain circumstances petitioner concedes that sec_1042 does not apply to it or to the plan sec_409 therefore does not apply to our analysis of whether the plan met the definition of an esop for because it is not applicable to petitioner or to the plan see sec_4975 flush language accordingly petitioner’s theory lacks merit ii excise_tax under sec_4979a we now address whether petitioner owes excise_tax under sec_4979a because the plan violated sec_409 we focus first on sec_4979a an excise_tax is imposed on allocations of employer_securities with respect to an esop in violation of sec_409 sec_4979a the tax imposed equal sec_50 of the prohibited_allocation amount id flush language the prohibited_allocation amount is the amount allocated to the account of any person in violation of sec_409 sec_4979a the prohibited_allocation amount for the first nonallocation_year of any esop is determined by taking into account the total value of all deemed-owned_shares of all disqualified persons with respect to that plan sec_4979a we now turn to sec_409 which prohibits an impermissible allocation sec_1_409_p_-1 income_tax regs an impermissible allocation occurs during a nonallocation_year to the extent that a disqualified_person accrues benefits that would have been added to his or her account and invested in employer_securities consisting of s_corporation stock that an esop owned but for a provision in the esop precluding such addition and investment sec_1 p - b iii income_tax regs to find that the plan made an impermissible allocation for in violation of sec_409 we must therefore find that petitioner was an s_corporation mr ries was a disqualified_person and was a nonallocation_year petitioner did not address these requirements and we accordingly consider petitioner to have conceded that each is satisfied see rule a 92_tc_661 we nevertheless discuss each requirement in turn as there is little authority on these issues a petitioner will be treated as an s_corporation for petitioner will be treated as an s_corporation for even though it did not meet the definition of an s_corporation for that year a corporation with more than one class of stock cannot qualify as an s_corporation see sec_1361 petitioner had two classes of stock in when it elected to be treated as an s an accrual of additional benefits includes a release and allocation of assets from a suspense_account as described in sec_54_4975-11 and d pension excise_tax regs corporation and therefore would not have qualified as an s_corporation for the purposes of this proceeding however petitioner will be treated as if it were an s_corporation for under the duty_of_consistency see 105_tc_324 applying the duty_of_consistency hollen v commissioner tcmemo_2000_99 same aff’d 25_fedappx_484 8th cir the duty_of_consistency applies when a taxpayer represents a fact to the commissioner for one year the commissioner relies on that representation for that year and the taxpayer then desires to change the representation for a later year after the statute_of_limitations on assessment bars adjustment for the initial year 495_f2d_211 8th cir cluck v commissioner t c pincite this duty applies for purposes of the excise_tax under sec_4979a even though petitioner made a representation for purposes of a different tax--the federal_income_tax cf beltzer f 2d pincite holding that the duty applies for purposes of the federal_income_tax where the taxpayer made a representation for purposes of the federal estate_tax petitioner represented to respondent that it qualified as an s_corporation for when it filed its election to be treated as such respondent relied on this representation for because petitioner reported on it sec_2002 form_1120s that it owed no income_tax because of its electing to be treated as a passthrough_entity under subchapter_s the statute_of_limitations on assessment now bars respondent from adjusting petitioner’s income_tax_liability for see sec_6501 petitioner was silent regarding its desire to be treated as something other than an s_corporation for petitioner cannot avoid the duty_of_consistency however by simply remaining silent allowing silence to trump the duty_of_consistency would only encourage gamesmanship and absurd results therefore we will treat petitioner as an s_corporation for under the duty_of_consistency b mr ries was a disqualified_person for we now turn to whether mr ries was a disqualified_person for a taxpayer will be considered a disqualified_person under sec_409 if the number of deemed-owned_shares of the taxpayer is at least of the number of deemed-owned_shares in the s_corporation sec_409 love v commissioner tcmemo_2012_166 deemed-owned_shares of the taxpayer include stock allocated to the taxpayer under an esop and the taxpayer’s share of unallocated stock held by the esop sec_409 sec_1_409_p_-1 income_tax regs the plan purchased shares of petitioner’s stock with the proceeds of the loan the trust held those shares in a suspense_account during the trust made or was credited with making a payment to petitioner of dollar_figure toward the loan the trust then released shares of petitioner’s stock that had been encumbered by the loan because all of the stock that the trust released was allocated to mr ries he is deemed to own all of petitioner’s stock held by the trust see sec_1_409_p_-1 income_tax regs accordingly mr ries was a disqualified_person for c was a nonallocation_year for purposes of sec_409 sec_2002 was a nonallocation_year a nonallocation_year includes any plan_year of an esop holding shares of an s_corporation where a disqualified_person owns at least of the s corporation’s outstanding_stock sec_409 sec_1_409_p_-1 income_tax regs a taxpayer is treated as owning the shares that his or her spouse owns sec_409 sec_318 a taxpayer is also treated as owning deemed-owned_shares sec_409 the trust held of petitioner’s stock during and mr ries and his wife owned the remaining mr ries a disqualified_person is therefore treated as owning all of petitioner’s stock for see sec_409 a a sec_1_409_p_-1 income_tax regs accordingly is a nonallocation_year see sec_409 d the plan violated sec_409 for the plan made an impermissible allocation of petitioner’s stock in and thereby violated sec_409 as previously discussed we will treat petitioner as being an s_corporation for we also previously found that mr ries was a disqualified_person for and that was a nonallocation_year accordingly the plan made an impermissible allocation of petitioner’s stock to mr ries in violation of sec_409 when it released petitioner’s shares from the suspense_account see sec_1_409_p_-1 income_tax regs iii additions to tax under sec_6651 and we turn now to whether petitioner is liable for additions to tax for failing to file a timely return and timely pay the amount of tax shown on a return see sec_6651 and the addition_to_tax for a delinquent_return is equal to of the amount_required_to_be_shown_as_tax on the return for each month or fraction thereof during which the return remains delinquent up to a maximum addition of for returns more than four months delinquent sec_6651 the addition_to_tax for delinquent payment is calculated as of the amount shown as tax on the return but not paid with an additional for each month or fraction thereof during which the failure to pay continues up to a maximum of dollar_figure petitioner a corporation bears the burden of proving that the additions to tax for delinquent filing and delinquent payment are erroneous see rule a petitioner appears to argue only that it was not subject_to the excise_tax and that therefore it could not be subject_to an addition to that tax we previously found that petitioner is liable for excise_tax under sec_4979a for we further found that petitioner neither filed a return for reporting this tax_liability nor paid the tax it owed therefore petitioner is also liable for the additions to tax see sec_6651 g the amount of the addition_to_tax under sec_6651 reduces the amount of the addition_to_tax under sec_6651 for any month for which an addition_to_tax applies under both paragraphs sec_6651 the burden of production shifts to the commissioner under circumstances that do not apply here see sec_7491 petitioner has not addressed the reasonable_cause exception to either addition_to_tax and is deemed to have waived this argument moreover petitioner has not addressed whether form_5330 is the return required to trigger liability for additions to excise_tax imposed solely under sec_4979a see sec_6651 g b a we have considered all arguments made in reaching our decision and to the extent not mentioned we conclude that they are moot irrelevant or without merit to reflect the foregoing decision will be entered for respondent
